Citation Nr: 1504481	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of a traumatic brain injury (TBI) with cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003 and from September 2005 to August 2007.  He continues to serve in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Des Moines, Iowa Regional Office (RO) in October 2009.  

In January 2014, during the course of the appeal, the Veteran and his spouse testified at a videoconference hearing before the Veterans Law Judge whose signature appears at the end of this decision.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran new VA examinations and to obtain outstanding records which are potentially pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Des Moines, Iowa VA Medical Center (VAMC) dating from August 2012 through the present.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  When the actions in part 1 have been completed, schedule the Veteran for a neurologic examination to determine the nature and extent of his headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the type of headaches sustained by the Veteran.  The presence of MIGRAINE HEADACHES MUST BE RULED IN OR RULED OUT.  

If a headache disorder is diagnosed, the VA examiner must render an opinion as to whether the Veteran's headache disorder was caused by any incident during the Veteran's service, including, but not limited to, his exposure to improvised explosive devices (IEDs) while serving on active duty in Iraq in 2007.  The examiner is to be informed that exposure to IED blasts has previously been conceded by VA.

If it is determined that a headache disorder was not caused by the Veteran's service, the VA examiner must render an opinion as to whether that disorder is proximately due to or has been aggravated by a disorder for which service-connection has already been established - STATED ALTERNATIVELY, DOES THE VETERAN HAVE A HEADACHE DISORDER THAT IS CAUSED OR AGGRAVATED BY HIS SERVICE-CONNECTED TRAUMATIC BRAIN INJURY RESIDUALS.  

The examiner must provide a complete explanation of the opinion, including the medical and factual basis or bases. 

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a PSYCHIATRIC EXAMINATION to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must render an opinion as to whether the Veteran's psychiatric disorder was caused by any incident during the Veteran's service, including, but not limited to, his exposure to improvised explosive devices (IEDs) while serving on active duty in Iraq in 2007.  The examiner is to be informed that exposure to IED blasts has previously been conceded by VA. 

If it is determined that the psychiatric disorder was not caused by the Veteran's service, the VA examiner must render an opinion as to whether that disorder is proximately due to or has been aggravated by a disorder for which service-connection has already been established - STATED ALTERNATIVELY, DOES THE VETERAN HAVE A DEPRESSIVE OR ANXIETY DISORDER THAT IS CAUSED OR AGGRAVATED BY HIS SERVICE-CONNECTED TRAUMATIC BRAIN INJURY RESIDUALS.  

The examiner must provide a complete explanation of the opinion, including the medical and factual basis or bases. 

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a TBI examination to determine the nature and severity of the residuals of his TBI. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Such residuals may include, but are not limited to memory, attention, concentration, executive functions.  Where there are complaints of loss of memory, attention, concentration, or executive functions, the examiner must state whether they are confirmed by objective evidence on testing.  If there is objective evidence on testing, the examiner must state the degree of functional impairment, e.g., mild, moderate, or severe.  

If impaired judgment is present, the examiner must state whether it is:

(a) mildly impaired such that when faced with complex or unfamiliar decisions, the Veteran is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; or

(b) moderately impaired in making complex or unfamiliar decisions, when he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he has little difficulty with simple decisions; or

(c) moderately severely impaired when faced with routine and familiar decisions, he is occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; or

(d) severely impaired when faced with routine and familiar decisions, he is usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

If the Veteran complains of difficulty with social interaction, the examiner must state whether it is occasionally inappropriate, frequently inappropriate, or inappropriate most or all of the time. 

If the Veteran reports difficulty with orientation, the examiner must state whether the Veteran is always oriented to person, time, place, and situation; whether he is occasionally disoriented to one of those four aspects; whether he is occasionally disoriented to two of the four aspects; whether he is often disoriented to one aspect of orientation; whether he is often disoriented to two or more of the four aspects  of orientation; or whether he is consistently disoriented to two or more of the four aspects. 

The examiner must also report whether the Veteran's motor activity is normal or if not, whether it is normal most of the time, but mildly slowed at times due to apraxia; whether it is mildly decreased or with moderate slowing due to apraxia; whether it is moderately or severely decreased due to apraxia. 

In addition, the examiner must comment on the Veteran's visual spatial orientation:  whether it is normal; whether it is mildly impaired, such that he occasionally gets lost in unfamiliar surroundings or has difficulty reading maps or following directions but is able to use assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately impaired, such that he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance; and has difficulty using assistive devices such as GPS; whether the Veteran's visual spatial orientation is moderately severely impaired, such that he gets lost even in familiar surroundings and is unable to use assistive devices such as GPS; whether the Veteran's visual spatial orientation causes him to be severely impaired, such that he is unable to touch or name his own body parts, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

If there are only subjective symptoms present, the examiner must state whether or not they interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  There may be three or more subjective symptoms that mildly interfere, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, or hypersensitivity to light.  There may be three or more subjective symptoms that moderately interfere, such as marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

If neurobehavioral effects are present, the examiner must state whether or not they interfere with workplace interaction or social interaction.  The examiner must identify the neurobehavioral effects present, such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, and the examiner must state whether or not they occasionally interfere, frequently interfere, or interfere to the extent that they preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

The VA examiner must also state whether or not the Veteran is able to communicate by and comprehend spoken and written language.  If he is not, the examiner must state whether his communication is occasionally impaired; more than occasionally but less than half of the time; impaired at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time; or complete inability to communicate. 

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  Readjudicate the issue of entitlement to an increased rating for the Veteran's service-connected residuals of a traumatic brain injury.  In so doing, the AOJ must consider whether a separate rating is warranted for migraine headaches and/or a psychiatric disorder.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




